249 F.2d 959
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AEROSONIC INSTRUMENT CORPORATION, Respondent.
No. 13221.
United States Court of Appeals Sixth Circuit.
Dec. 17, 1957.

Stephen Leonard, Washington, D.C., and John C. Getreu, Cincinnati, Ohio, for petitioner.
Alvin Eugene White, Cincinnati, Ohio, for respondent.
Before McALLISTER and MILLER, Circuit Judges, and LEVIN, District judge.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record and the brief of petitioner, and upon agreement of counsel for the respondent that the petition for enforcement of the order of the National Labor Relations Board should be granted, and the court being duly advised;


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the National Labor Relations Board be and the same is hereby enforced.